Citation Nr: 1030964	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-17 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of 
entitlement to service connection for hepatitis C has been 
submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	M. Scott Kidd, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1975 to December 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
The Veteran had a hearing before the Board in June 2010 and the 
transcript is of record.

The Board notes the RO in the October 2005 rating decision 
adjudicated the Veteran's hepatitis claim on the merits 
notwithstanding the previous final denial in August 1996.  
Regardless of the RO's actions, the Board is required to consider 
whether new and material evidence has been received warranting 
the reopening of the previously denied claim. See Barnette v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the Veteran's previously and finally denied 
claims). Thus, the issue on appeal has been characterized as 
shown above.

The issue of entitlement to service connection for 
hepatitis C is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  An unappealed August 1996 rating decision, in pertinent part, 
denied service connection for hepatitis finding no medical 
evidence of a current diagnosis. 

2.  Evidence received since the August 1996 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The August 1996 rating decision that denied the claim for 
entitlement to service connection for hepatitis is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the August 1996 rating decision in 
relation to the Veteran's claim for entitlement to service 
connection for hepatitis C is new and material, and, therefore, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran first initiated his claim for service connection for 
hepatitis in July 1996 indicating he was diagnosed with hepatitis 
while on active duty.

In an August 1996 rating decision, the RO denied the Veteran's 
claim because the Veteran failed to report to a VA examination 
and, therefore, there was no evidence that the Veteran had a 
current diagnosis of hepatitis. 

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  No correspondence was 
received from the appellant within the appeal period.  Therefore, 
the August 1996 rating decision is final.

At the time of the August 1996 rating decision, the record 
included the Veteran's service treatment records showing the 
Veteran struggled with alcohol abuse and was diagnosed in 
September 1988 with alcohol abuse "with hepatitis" after 
testing revealed abnormal liver functioning.  His service 
treatment records also indicated several bouts of flu like 
symptoms, an incident where he lacerated his chin in July 1987 
receiving 4 stitches and at least two incidents where blood was 
drawn.  

Potentially relevant evidence received since the 1996 decision 
includes the Veteran's lay statements and testimony before the 
Board, private treatment records, A February 2008 VA examination, 
an April 2008 addendum to the VA examination and VA outpatient 
treatment records. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Currently, the Veteran claims his hepatitis C is attributable to 
his military service because he feels he had hepatitis C 
symptomatology in the military that was misdiagnosed or 
attributed to the flu or viral syndrome, he was diagnosed with 
hepatitis while on active duty and he cannot think of any other 
risk factors he was exposed to after the military.

The RO previously denied the claim finding no medical evidence 
showing the Veteran currently has hepatitis related to any in-
service event.  Accordingly, for evidence to be new and material 
in this matter, it would have to tend to show that the Veteran's 
hepatitis C has been clinically diagnosed and may be related to 
his military service.  

Private and VA treatment records clearly show the Veteran was 
diagnosed with positive hepatitis C antibodies in 2001 (although 
the Veteran claims he was diagnosed in 1996).  A March 2001 
private treatment record indicates the Veteran's hepatitis C was 
most likely contracted from a needle stick 5 to 10 years ago.  An 
August 2007 private psychiatric treatment record further notes 
the Veteran's employment history to include working as a dialysis 
technician at BMA Dialysis.  The Veteran confirmed his employment 
during his hearing before the Board in June 2010, but adamantly 
maintains he was never inadvertently stuck with a needle or 
otherwise exposed to blood products during his employment.

The Veteran was afforded a VA examination in February 2008 where 
the examiner opined that in the absence of other risk factors, it 
is likely the Veteran contracted hepatitis C in the military 
being exposed to overcrowded barracks during basic training, 
which is a high risk for hepatitis C transmission.  In April 
2008, however, the examiner offered an addendum opining that it 
was more likely hepatitis C was contracted during his employment 
at BMA Dialysis where he was exposed to blood products.  

Again, the Veteran maintains he was never exposed to blood 
products during his employment at the dialysis center.  He 
further testified before the Board he simply was not exposed to 
any of the regular risk factors of hepatitis and, therefore, is 
uncertain where he could have contracted hepatitis C other than 
his military service.

In short, no medical professional has ever rendered a definitive 
opinion with regard to the nexus of the Veteran's hepatitis C.  
The medical evidence, however, indicates at least some evidence 
indicative of a possible connection.

Although not dispositive, at the very least, the evidence may be 
deemed "material" for purposes of reopening the Veteran's claim 
and to that extent, the claim is granted.  Cf. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Since the hepatitis C claim 
is being reopened, any deficiencies in notice were not 
prejudicial to the Veteran.




ORDER

As new and material evidence has been received to reopen the 
claim for service connection for hepatitis C, the claim is 
reopened, and, to that extent only, the appeal is granted.


REMAND

As explained above, there is conflicting medical evidence of 
record whether the Veteran's hepatitis C is related to his 
military service or related to his post-service occupation at a 
dialysis center.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Veteran was afforded a VA examination in 
February 2008, and an addendum was obtained in April 2008 to 
ensure all pertinent records were reviewed.  In both opinions, 
the examiner noted a review of the claims file was completed, but 
it is clear neither examiner was aware of or noted all relevant 
facts. 

According to the Veterans Benefits Administration Letter 211B 
(98-110) from  November 30, 1998, risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.

In this case, the Veteran inconsistently claims he may have had a 
blood transfusion in the military, as well as stitches after he 
lacerated his chin.  He further indicates he participated in 
high-risk sexual activity in the military.  His main claim, 
however, is that he allegedly experienced symptomatology 
attributable to hepatitis C beginning in the military.  He 
further indicates he was diagnosed with hepatitis prior to 
separation.

The Veteran's service treatment records confirm the Veteran was 
treated for flu like symptoms several times during his military 
service, to include a 3 week hospitalization for pneumonia and 
asthma in October 1987.  The Veteran was also treated extensively 
for alcohol abuse, to include a 42 day in-patient stay following 
a motor vehicle accident (MVA) in September 1988.  At that time, 
laboratory testing revealed abnormal liver functioning.  The 
Veteran was diagnosed with alcohol abuse "with hepatitis."  It 
is also clear the Veteran's blood was drawn several times during 
his military service, but there is no notation of a blood 
transfusion (as the Veteran inconsistently claims).  In July 
1987, the Veteran lacerated his chin and was treated with 4 
stitches. 

After service, however, it is clear the Veteran worked for at 
least 5 years in a dialysis center as a technician.  A March 2001 
private treatment record indicates the Veteran likely contracted 
hepatitis C from a needle stick incurred "5 to 10 years ago."  
The Veteran, in contrast, adamantly denies ever being stuck with 
a needle or otherwise being exposed to blood products during his 
employment at the dialysis center.

The Board finds significant, however, that most of these facts 
were not noted or considered by the VA examiner in February 2008 
or April 2008.  While the April 2008 addendum notes a 2007 
psychiatric treatment record referencing the Veteran's past 
employment at a dialysis center, neither of the opinions 
addressed the March 2001 private opinion linking hepatitis C to a 
needle stick 5 to 10 years prior or the in-service diagnosis of 
hepatitis, liver testing at that time or other in-service events 
as outlined above. 

Accordingly, the Board finds the opinions may have been based on 
incomplete information and, therefore, a new VA examination is 
warranted.

The RO/AMC should also take this opportunity to obtain VA 
outpatient treatment records from March 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent treatment records for 
the Veteran from the VA Medical Center in 
Columbus, Ohio from March 2006 to the present 
regarding hepatitis C treatment.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

2.  Ask the Veteran to identify any and all 
private medical providers who he sought 
treatment for his hepatitis C, not already of 
record, to include Dr. Stechschulte, Dr. 
Besser and any other private medical doctor 
identified.  These medical records should then 
be requested, and the RO should specify that 
actual treatment records and hospitalization 
records, as opposed to summaries, are needed.  
All efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an appropriate VA examination for the 
claimed condition of hepatitis C to ascertain 
the diagnosis and likely etiology of his 
hepatitis C or any other related diagnosis 
found. The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should accomplish 
any indicated special tests, studies or 
additional consultations. 

The examiner should indicate whether the 
Veteran's hepatitis C is at least as likely as 
not related to his in-service September 1988 
diagnosis of alcohol abuse "with hepatitis", 
his in-service liver lab results, in-service 
treatment of pneumonia, flu, viral syndrome 
and chin laceration with 4 stitches or any 
other incident of his military service versus 
post-military exposure to blood products and 
possible needle stick as a dialysis 
technician.  The examiner should also 
reconcile any conflicting medical evidence in 
the record. 

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion provided 
reconciling all conflicting medical evidence 
regarding the Veteran's diagnosis and 
etiology.  

4.  After the above is complete, readjudicate 
the Veteran's claim on the merits.  If the 
claim remains denied, provide the Veteran a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


